DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of Claims 22-41 under 35 U.S.C. § 112(b) are withdrawn as the Claims 22, 30, and 38 have been amended.
Applicant's arguments filed 1/19/2021 with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive. 
A. The Pending Claims Are Not Directed to an Abstract Idea
Applicant Argues: “The Office Action alleges, at page 5, that the claim limitations fall within the "Mental Processes" and "Certain Methods Of Organizing Human Activity" groupings of abstract ideas. To the contrary, the individual claim limitations are not directed to a mental process or a certain method of organizing human activity, but rather to specific manipulations of electronic data structures, comparable to Claim 2 of Example 37 of the January 2019 Examples. In particular, like Claim 2 of Example 37, Applicant's Claim 22 requires specific operations on specifically formatted computer-stored data. Moreover, the recited aggregate computing device, specifically configured to discern an affiliation between at least one merchant and an aggregate merchant in a computationally efficient fashion (using the recited "inner and outer frequencies" and the recited adjustments thereto) so that payment transactions initiated at the at least one merchant are automatically aggregated, while the payment transactions are being processed by a payment processor, to the aggregate merchant, thereby eliminating multiple duplicate or inaccurate entries in a memory and improving data accuracy and payment processing speed, grounds the claim firmly in the realm of payment card network computer systems. Thus, similar to Claim 2 of Example 37, the claim recites specific computer-implemented steps for both assigning an affiliation between at least one merchant and an aggregate merchant, and aggregating payment transactions to the aggregate merchant while the payment transactions are being processed by a payment processor, in a specific and repeatable fashion via specific manipulations of data structures in a computationally efficient fashion.”
Examiner’s Response: The examiner respectfully disagrees.  The examiner respectfully notes that the features recited in the claimed steps do in fact still fall under the abstract groupings of "Mental Processes" and "Certain Methods Of Organizing Human Activity".  The examiner respectfully notes features of aggregation and further abilities to discern an affiliation between at least one merchant and an aggregate merchant are steps that can be performed by the human mind or by the human mind using pencil/paper and further such steps are also forms of fundamental economic principles or practices and/or commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  The examiner further notes concepts of aggregation and “processing” of an aggregate merchant can be steps that again can be performed by the human mind or by the human mind using pencil/paper and further such steps are also forms of fundamental economic principles or practices and/or commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).   The examiner additionally notes that except for the elements of aggregate computing device having a processor and a memory and a payment processor, nothing else in the the claim element precludes the step from practically being performed in the 
Applicant Argues: “The pending claims include additional elements that enable the claimed system to address this specific problem of conventional computing systems for aggregating merchants within these computing systems. In particular, the assignment of an affiliation according to the rules recited in Claim 22 enables subsequent payment transactions to be attributed to the aggregate merchant concurrently with the processing of the subsequent payment transactions, thus improving the overall speed of the system. Moreover, Applicant’s disclosure at paragraph [0109] discusses that the adjustments to the inner and outer frequencies of other patterns, after a selected pattern is chosen as an association rule, avoids re-computing the entire inner and outer frequencies of those patterns from scratch. As understood by one of ordinary skill, this saves enormous processing computing time and resources over a large number of patterns considered.
Accordingly, in this case, “a technical explanation of the asserted improvement is present in the specification, and ... the claim reflects the asserted improvement,” which is sufficient to establish a practical application. See USPTO October 2019 Guidance, Section III.B..”
Examiner’s Response: The examiner respectfully disagrees.  The examiner respectfully notes that the features argued above, i.e., affiliation according to the rules recited in Claim 22 enables subsequent payment transactions to be attributed to the aggregate merchant concurrently with the processing of the subsequent payment transactions are steps of the claim that were analyzed to fall under Step 2A-Prong One, and thus recite parts of the abstract idea identified.  The examiner notes that the additional elements of an aggregate computing device having a processor and a memory and a payment processor are recited at such a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The examiner again notes per Step 2A-Prong One adjustments to the inner and outer frequencies of other patterns, after a selected pattern is chosen as an association rule is a step that can be performed by the human mind using pencil/paper and further such steps are also forms of fundamental economic principles or practices and/or commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); thus would not be considered to be part of the analysis of Step 2A-Prong Two.  
B. Applicant’s Claims Are Directed to “Significantly More” Than the Abstract Idea
Applicant Argues: “In the instant application, the pending claims clearly recite more than well-understood, routine, or conventional activities at least with respect to automatically generating association rules using an adjustment to the inner and outer frequencies of other patterns in response to selection of an association rule, rather than a complete re-computation. The Office Action provides no indication that these recitations of the pending claims (alone or as an ordered combination) are well understood, routine, or conventional. As the Federal Circuit confirmed in Berkheimer, even if the Office Action asserts that the pending claims are rendered obvious by virtue of disparate publications, this does not amount to evidence that the recitations are well understood, routine, or conventional under this second step. See Berkheimer, 881 F.3d at 1369 ("Whether a particular technology is well-understood, routine, and conventional goes beyond what was simply known in the prior art. The mere fact that something is disclosed in a piece of prior art, for example, does not mean that it was well-understood, routine and conventional.") (emphasis added); see also MPEP 2106.05(d) ("An additional element (or combination of additional elements) that is known in the art can still be unconventional or non-routine. The question of whether a particular claimed invention is novel or obvious is 'fully apart' from the question of whether it is eligible."). The fact that there is no prior art cited for the pending claims strengthens the conclusion that these steps are not well understood, routine, and conventional.”
Examiner’s Response: The examiner respectfully disagrees.  The examiner respectfully notes that the features argued above, i.e., generating association rules using an adjustment to the inner and outer frequencies of other patterns in response to selection of an association rule, rather than a complete re-computation, are steps of the claim that were analyzed to fall under Step 2A-Prong One, and thus recite parts of the abstract idea identified, thus would not fall under the analysis of Step2B.   The examiner notes that the additional elements of an aggregate computing device having a processor and a memory and a payment processor amounts to no more than mere instructions to apply the exception using a generic computer component, are the elements that fall under the analysis of Step 2B.  However, as elements are noted to be well-understood, routing, and potential elements that use mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further concepts of receiving or transmitting data over a network (i.e., POS) is noted to be a well‐understood, routine, and conventional function, per MPEP 2106.05(d)(ii), and further in light of the amendment including a payment processor, col. 1, lines 12-30 and further even concepts of an aggregation device, see col. 2, lines 1-10, are know elements in the financial arts as also evidenced by Mertz. US Berkheimer requirement.  The claim is not patent eligible.
The examiner finds these arguments not persuasive.  
The rejections of Claims 22-41 under Double Patenting are maintained as Applicant’s have not addressed the Double Patenting rejection. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 22-41 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) generation of an association rule for associating a merchant with an aggregate merchant.
More specifically independent Claims Claim 22, and similarly Claim 30, and 38:

receiving


calculating, 
evaluating, 
selecting, 
adjusting, 
receiving, 
assigning, 
concurrently with processing 
accessing, 
aggregating
The limitations as noted above, focus on generation of an association rule for associating a merchant with an aggregate merchant by receiving... a plurality of merchant data; generating a plurality of patterns, each of the plurality of patterns representing a potential rule that associates merchants..; calculating frequencies and evaluating such frequencies against a metric, and adjusting said frequencies in response to a qualification of certain merchants under the selected pattern; so to use the said association rule to assign affiliation of a merchant in subsequent transactions, in which, concurrent transactions are determined via lookup based on affliction and further aggregated with the selected aggregate merchant , which as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting an aggregate computing device having a processor and a memory and payment processor nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, 
Further, the limitations as noted above, recite concepts that fall under fundamental economic principles or practices (including hedging, insurance, mitigating risk)  and/or commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Thus the limitations fall within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites using an aggregate computing device having a processor and a memory to perform said steps. The aggregate computing device having a processor and a memory and a payment processor in said steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using aggregate computing device having a processor and a memory and a payment processor to perform said steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an Berkheimer requirement.
The claim is not patent eligible.
 Regarding claims 23-29, 31-37, and 39-41; claims 23-29, 31-37, and 39-41 depend from independent claims 22, 30, and 38, respectively and do not add features considered to amount to “significantly more” than the abstract idea as the cover similar concepts and additional elements as identified for claims 22, 30, and 38. These claims are not patent eligible.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22, 30, and 38 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8, and 15 of U.S. Patent No. 10,521,866 B2, respectfully. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Application/Control Number: 16/696,447
U.S. Patent No. 10,521,866 B2
Regarding Claim 22, and similarly Claim 30, and 38



receiving, by the aggregate computing device from the payment processor, a plurality of merchant data associated with a plurality of merchants, wherein the plurality of merchants includes one or more aggregate merchants, wherein an aggregate merchant represents an association of related merchants of the plurality of merchants; 

generating, by the aggregate computing device, a plurality of antecedents for a selected aggregate merchant, each of the plurality of antecedents corresponding to a data field in the plurality of merchant data; 

automatically generating, by the aggregate computing device, a plurality of patterns, each of the plurality of patterns representing a potential rule that associates merchants with the selected aggregate merchant; 

calculating, by the aggregate computing device for each pattern, an inner frequency and an outer frequency, wherein the inner frequency counts known merchants that qualify under the pattern, and the outer frequency counts each merchant of the plurality of merchants that qualify under the pattern; 

evaluating, by the aggregate computing device, the inner frequency and outer frequency for each pattern against a metric; 

selecting, by the aggregate computing device based on the evaluating, one of the patterns as 

adjusting, by the aggregate computing device, the inner frequency and the outer frequency of at least one other pattern in response to a qualification of certain merchants under the selected pattern;

receiving, by the aggregate computing device from the payment processor, one or more payment card transactions originating from one or more POS devices associated with a first merchant of the plurality of merchants, wherein the first merchant is not designated to any aggregate merchant of the one or more aggregate merchants; and

 assigning, in the memory by the aggregate computing device, an affiliation between the first merchant and the selected aggregate merchant upon applying the association rule to the one or more payment card transactions, 
concurrently with processing by the payment processor of a subsequent payment card transaction originating at the first merchant:
accessing, by the aggregate computing device, the memory to perform a lookup for the affiliation of the first merchant using a merchant identifier included in the subsequent payment card transaction, wherein the lookup is performed to determine, based on the affiliation, that the first merchant is associated with the selected aggregate merchant; and
aggregating, by the aggregate computing device, the subsequent payment card transaction to a plurality of payment card transactions associated with the selected aggregate merchant.



A computer-implemented method for automatic generation of an association rule for associating a merchant with an aggregate merchant, said method using an aggregate computing device having a processor and a memory, said aggregate computing device in communication with a payment processor, wherein the payment processor is configured to process payment card transactions over a payment processor network, said method comprising: 

receiving, by the aggregate computing device from the payment processor, a plurality of merchant data associated with a plurality of merchants, wherein the plurality of merchants includes one or more aggregate merchants, wherein an aggregate merchant represents an association of related merchants of the plurality of merchants, wherein the plurality of merchant data is transmitted from a plurality of point-of-sale ( POS) devices to the 

storing, in the memory by the aggregate computing device, the plurality of merchant data; 

analyzing, by the aggregate computing device, a selected aggregate merchant from the one or more aggregate merchants, wherein a plurality of known merchants are associated with the selected aggregate merchant; 

generating, by the aggregate computing device, a plurality of antecedents for the selected aggregate merchant, each antecedent of the plurality of antecedents corresponding to a data field in the plurality of merchant data; 



automatically generating, by the aggregate computing device, a plurality of patterns for each pattern set, each of the plurality of patterns including respective model values for the one or more antecedents in the pattern set and representing a potential rule that associates merchants with the selected aggregate merchant; 

calculating, by the aggregate computing device for each pattern, an inner frequency and an outer frequency, wherein the inner frequency counts known merchants that qualify under the pattern, and the outer frequency counts each merchant of the plurality of merchants that qualify under the pattern;

evaluating, by the aggregate computing device, the inner frequency and outer frequency for each pattern against a metric; selecting, by the aggregate computing device based on the evaluating, one of the patterns as an association rule for the selected aggregate merchant;

adjusting, by the aggregate computing device, the inner frequency and the outer frequency of at least one other pattern in response to a qualification of certain merchants under the selected pattern; 

receiving, by the aggregate computing device from the payment processor, one or more payment card transactions originating from one or more POS devices of the plurality of POS devices, wherein the one or more POS devices are associated with a first merchant of the plurality of merchants;

identifying, by the aggregate computing device from the one or more payment card transactions, one or more merchant data values associated with the first merchant, wherein the first merchant is not designated to any aggregate merchant of the one or more aggregate merchants based on the one or more merchant data values; 

determining, by the aggregate computing device, whether each of the one or more merchant data values corresponds to at least one antecedent of a subset of antecedents included in the association rule; 

applying, by the aggregate computing device, the association rule to the one or more merchant data values by comparing the model value for each antecedent with a merchant data value associated with the corresponding antecedent; 



assigning, in the memory by the aggregate computing device, an affiliation between the first merchant and the selected aggregate merchant based on the confidence score, wherein the affiliation indicates that subsequent payment card transactions originated at the first merchant are attributable to the selected aggregate merchant; 

receiving, by the aggregate computing device from the payment processor, a subsequent payment card transaction originating from a POS device of the plurality of POS devices, wherein the POS device is associated with the first merchant, and wherein the subsequent payment card transaction includes a merchant and 

concurrently with processing of the subsequent payment card transaction by the payment processor: 

accessing, by the aggregate computing device, the memory to perform a lookup for the affiliation of the first merchant using the merchant identifier; 

determining, by the aggregate computing device, that the first merchant is associated with the selected aggregate merchant based on the affiliation; and 

aggregating, by the aggregate computing device, the subsequent payment card transaction to a plurality of payment card transactions associated with the selected aggregate merchant.


supra, claims 22, and similarly Claim 30, and 38 of Application/Control Number: 16/696,447 are substantially similar and/or obvious variants of those features emphasized for U.S. Patent No. 10,521,866 B2.
 Regarding claims 23-29, 31-37, and 39-41; claims 23-29, 31-37, and 39-41 depend from independent claim 22, 30, and 38, respectively and thus inherit the Double Patenting rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466.  The examiner can normally be reached on M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627